Title: Thomas Jefferson to Wilson Cary Nicholas, 1 May 1818
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Poplar Forest
May 1. 18.
          
          I recieved at this place, and yesterday only your favor of the 19th. if it has not loitered on the road, it must have been at Lynchburg with which I have but uncertain communications. were a hesitation possible at the request it contains, it would proceed only from the wish to leave at the close of life as clear a state of things as possible for those who are to come after me; to be able, as they say, to turn key and go, cheerly. but this consideration yields to the desire of rendering you service. I willingly therefore return you the papers you inclosed, with my endorsements, as I shall those which may hereafter, be necessary for their continuance, reposing my self with entire confidence in your care & assurances for you well know that a Virginia farmer has no resource for meeting sudden and large calls for money.   the unskilful management of my farms has subjected me to some temporary uneasiness, which better management & better seasons will, I trust, require not more time to relieve than I may yet expect, and spare me the only pain of unreadiness which I could feel at the hour of departure. ever & affectionately
          
            Your’s
            Th: Jefferson
          
        